Citation Nr: 0630909	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for malaria. 




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION


The veteran had recognized guerilla service from January 1945 
to September 1945, and service in the regular Philippine Army 
from September 1942 to September 1946.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 2000 decision by 
the RO which denied service connection for malaria.  

In January 2003, the Board denied the claim, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In March 2006, the 
Court vacated and remanded the January 2003 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that he was treated for malignant 
malaria from November 1943 to January 1945, and that he had a 
recurrence of malaria in February 1987.  The evidentiary 
record includes statements from two private physicians, one 
who claims to have treated the veteran for malaria in 
service, and the other from a physician who treated him from 
1987 to 1999.  However, neither physician has provided VA 
with any medical reports showing actual treatment or a 
current diagnosis confirmed by diagnostic studies.  
Therefore, an attempt must be made to obtain all available 
medical records for the veteran's treatment of malaria, 
including any treatment records in service and from February 
1987 to 1999.  

Additionally, the Board notes that the veteran was informed 
of the enactment of Veterans Claims Assistance Act (VCAA) by 
letter in July 2001.  See 38 C.F.R. § 3.159(b) (2005); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
interim, and since the Board's January 2003 decision in this 
case, the Court, in a recent decision, held that VCAA 
notification must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and any implementing regulations are 
fully complied with and satisfied.  
Compliance requires that the veteran be 
notified, via letter, of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim currently in appellate status.  The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant; which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant; and request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.  
The RO should essentially ensure that the 
veteran has been given notice as required 
by 38 U.S.C.A. § 5103(a) (see also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); thereafter, the 
veteran should be given an opportunity to 
respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA and non-VA, who have 
treated him for malaria since his 
discharge from service.  The veteran 
should also be advised of possible 
alternative or collateral sources of 
medical evidence that might substitute 
for service medical records listed in 
M21-1, part III, 4.25(c).  After securing 
the necessary release, the RO should 
attempt to obtain such records.  Of 
particular interest are all records 
pertaining to treatment for malaria by 
Dr. A.V.V., from 1943 to 1945, and by Dr. 
B.F.R. from February 1987 to 1999.  If 
any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  A VA examination should be ordered to 
determine if the veteran has malaria at 
present and, if feasible, the date of 
onset of his malaria.  The claims folder 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current malaria had its 
onset in service.  The clinical findings 
and reasons that form the basis of any 
opinion should be clearly set forth in 
the report.  If the physician is unable 
to make any determination, he or she 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished an SSOC that 
addresses all evidence and actions since 
the SOC in January 2002.  The veteran 
should then be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


